Breitel, J.
(concurring). I concur in result and in much of the majority opinion. In its wide-ranging reaches, however, I *111cannot agree, particularly as they purport, beyond the necessities of this case, to explore the boundaries of a venireman’s relationship to the status of the defendant, the victim of the crime, or the witnesses for the prosecution. Nor is it necessary or appropriate to expand upon the permutations of possible publicity which may attend upon a new trial and dictate obliquely the discretionary disposition that should then be made. I regard it as highly dangerous to the resolution of future cases to attempt to restrict as does the majority opinion purport to do by obiter dicta the issues which may arise under the two heads mentioned. On the other hand, the relatively easy solution the circumstances of this case offer with respect to the earlier trial may or may not be available with respect to a new trial. Prophecy, even if posed hypothetically, is dangerous, unnecessary, and, therefore, inappropriate.
Chief Judge Fuld and Judges Burke, Bbeitel, Jasen, Gabrielli and Jones concur with Judge Wachtler ; Judge Bbeitel concurs in a separate opinion in which Judges Jasen and Gabrielli concur.
Judgments of conviction reversed and a new trial ordered.